 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN ALGER as an individual and on              No. 2:18-cv-360-MCE-EFB
      behalf of all others similarly situated,
12
                         Plaintiff,
13                                                     ORDER
              v.
14
      FCA US LLC f/k/a CHRYSLER GROUP
15    LLC, a Delaware Corporation, and DOES
      1 through 100, inclusive,
16
                         Defendants.
17

18

19           Plaintiff and defendant each filed a motion regarding a discovery disagreement, which are

20   currently noticed for hearing on November 7, 2018. ECF Nos. 27, 29; see ECF No. 37. Local

21   Rule 251(a) provides that the Joint Statement Re Discovery Disagreement must be filed at least

22   seven days before the scheduled hearing date or, in this instance, by October 31, 2018. Local

23   Rule 251(a) also provides that the hearing on a discovery motion may be dropped from calendar

24   without prejudice if the Joint Statement re Discovery Disagreement is not timely filed. Id.

25   /////

26   /////

27   /////

28   /////
                                                      1
 1          Although the deadline has passed, the docket reflects that no Joint Statement re Discovery
 2   Disagreement has been filed in connection with the parties’ motions. Therefore, the discovery
 3   motions (ECF Nos. 27, 29) are denied without prejudice and the November 7, 2018 hearing
 4   thereon is vacated.
 5          So Ordered.
 6   DATED: November 1, 2018.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
